Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 12/14/2021 has been entered. Applicant’s cancellation of claim 13 has rendered the prior objection moot; therefore, the prior objection of claim 13 is withdrawn.
Applicant has amended claims 14 and 18; as a result, they are no longer being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.  
Applicant’s amendments to the claims have overcome the previous rejection under 35 U.S.C. 112(b) set forth in the Non-Final Office Action mailed 09/16/2021. As a result, the prior rejection of claims 14 – 20 is withdrawn.  
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 and 14 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, claims 1 – 12 and 14 – 20 are eligible subject matter as they are directed to statutory categories of patentability. Claim 14 is directed to a method/process. A process is a statutory category for patentability. Claim 1 is drawn to a system including a processor and non- transitory media. Therefore, the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 18 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium. Therefore, the claim is drawn to an article of manufacture which is a statutory category for patentability.

For Step 2A, Prong One, of the eligibility analysis, the claims recite of facilitating a customer interaction to determine the customer's intent, which under the broadest reasonable interpretation covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see specification [0002-0003]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).  Therefore,  the Examiner maintains that claims 1, 14, and 18 recite an abstract idea.

Claim 14, which is illustrative of claims 1 and 18, recites the abstract idea by the elements of:
A method for performing management of customer contacts using a customer relationship management (CRM) system, the method comprising: identifying, a plurality of customer target contacts from a plurality of customers, each customer target contact being associated with an outstanding task item; 
identifying, a first user as a customer-facing user of the CRM system based on an authentication of the first user to the CRM system; 
selecting, a subset of the plurality of customer target contacts for contact by the first user within a work period; 
initiating, an interactive contact between the first user and a first customer target contact of the subset of customer target contacts; 
monitoring, the interactive contact to create monitored information; 
correlating, using a model, the monitored information with historical information associated with one or more historical contacts with at least one customer of the plurality of customers, wherein the model is derived using the historical information associated with the one or more historical contacts with the at least one customer of the plurality of customers; 
based on the correlation between the monitored information and the historical information, displaying, one or more real-time recommended actions to the first user with respect to the interactive contact; 
providing, an indication of termination of the interactive contact; and,
responsive to the indication of termination: collecting, the monitored information; Page 5 of 26obtaining, results information associated with the interactive contact; 
storing, at least a portion of the monitored information and the results information in a data store; and,
applying, algorithms to update the model based on the monitored information and the results information, the updated model for use in future interactive contacts.
These claims describe the actions used to determine the customer's intent, which under the broadest reasonable interpretation covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Therefore, they recite actions which are depictive of certain methods of organizing human activity, which is an abstract idea.  

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer implemented (a computing system);
one or more processors communicatively coupled to each other; and,
non-transitory computer-readable storage medium, accessible by one or more processors, and storing executable instructions.
These additional elements simply instruct one to practice the abstract idea of facilitating a customer interaction to determine the customer's intent, utilizing a computing system, one or more processors, non-transitory computer-readable storage medium, and executable instructions  to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2-12, 15-17, and 19-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

Therefore, for the reasons cited above, claims  1 – 12 and 14 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 8 – 12, and 14 – 20, are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US20180174085), hereinafter, McCoy, further in view of Mitchell (US20180063329), hereinafter, Mitchell.
Regarding claims 1, 2, 14, and 18, McCoy discloses a computing system implementing a customer relationship management (CRM) system, the computing system comprising: one or more processors communicatively coupled to each other; and a non-transitory computer-readable storage medium, accessible by the one or more processors, and storing executable instructions that, when executed by the one or more processors, cause the computing system to; (“the system includes: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: receive an instruction to initiate a plurality of outbound communications;” [0018] and “The computer program instructions may also be stored in other non-transitory computer readable media” [0061]);
identify a plurality of customer target contacts from a plurality of customers, each customer target contact being associated with an outstanding task item; identify a first user as a customer-facing user of the CRM; based on an authentication of the first user to the CRM system; select a subset of the plurality of customer target contacts for contact by the first user within a work period; initiate an interactive contact between the first user and a first customer target contact; contact of the subset of customer target contacts; (“Once assigned to an agent, an activity may be pushed to the agent, or may appear in the agent's workbin 136a-136c (collectively referenced as 136) as a task to be completed by the agent.”, [0057]; “The UCS 127 may also be configured to facilitate maintaining a history of customers' preferences and interaction history, and to capture and store data regarding comments from agents, customer communication history, and the like.”, [0059]; and, “According to some example embodiments, the communication initiator 240 may receive an instruction (e.g., from an agent device 130 operated by a contact center agent) to initiate an outgoing communication campaign in which a plurality of outgoing communications are to be transmitted to a plurality of user or customer electronic devices through a variety of communication channels or platforms (e.g., telephony, VoIP, cellular telephone, SMS text message, email, chat, social media platform, Internet message board or forum, etc.).”, [0106]);
correlate, using a machine learning model, the monitored information with historical information associated with one or more historical contacts with at least one customer of the plurality of customers, wherein the machine learning model is derived using the historical information associated with the one or more historical contacts with the at least one customer of the plurality of customers; based on the correlation between the monitored information and the historical information, display one or more real-time recommended actions to the first user with respect to the interactive contact; Page 2 of 26provide an indication of termination of the interactive contact; based on the correlation between the monitored information and the historical information, display one or more real-time recommended actions to the first user with respect to the interactive contact; and apply machine learning algorithms to update the machine learning model based on the monitored information and the results information, the updated machine learning model for use in future interactive contacts. (“In some embodiments, the social biogenic server 220 utilizes a plurality of models (e.g., statistical models), each of which correlates a plurality of expression feature vectors related to an expression with a plurality of candidate textual blocks that form a part of a suggested response” [0083]; “In some embodiments, the plurality of models correspond to neural networks and/or deep neural networks (a deep neural network being a neural network that has more than one hidden layer, for use with deep-learning techniques), and the process of generating the models may involve training the deep neural networks using training data and an algorithm, such as a back-propagation algorithm. In this regard, each model is invoked to generate a section of the suggested response.” [0084]; “Collected information about the customer and/or the customer's historical information may also be provided to the agent device for aiding the agent in better servicing the communication.” [0053]; “The UCS 127 may also be configured to facilitate maintaining a history of customers' preferences and interaction history, and to capture and store data regarding comments from agents, customer communication history, and the like.” [0059].
Not disclosed by McCoy is monitor the interactive contact to create monitored information and provide an indication of termination of the interactive contact; and provide a data consolidation module to: responsive to the indication of termination: collect the monitored information; obtain results information associated with the interactive contact; store at least a portion of the monitored collected information and the results information in a data store
However, Mitchell discloses monitor the interactive contact to create monitored information and provide an indication of termination of the interactive contact ; (“In some embodiments, the monitoring the progress of the conversations includes monitoring for return responses to the outbound communications.” [0009], and “The contact center may monitor the notifications for return responses or actions, and further notifications may be triggered or not, in response to the detected responses/actions.” [0041]; “in response to receiving the acknowledgment, terminating, by the processor, the plurality of conversations by ceasing remaining notifications of the plurality of conversations.” [0011]; “One or more of the conversations may also be terminated based on results of the first conversation.” [0109]).
Mitchell further discloses (“Details on the return responses/actions may be stored in a database record for the customer. Reference may be made to stored details of the return responses/actions when a communication is received at the customer contact center that is related to the situation that triggered the notifications.” [0041]; “The customer database may also store information on responses/actions taken by recipients of notifications, and the stored information may be provided to a contact center agent for reference when dealing with another communication relating to the issue for which the notifications were transmitted.” [0056]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to monitor and collect information during an interactive communication and then store that information per the method of Mitchell within McCoy’s system and method of managing a contact center system because this leads to the best modelling of algorithms used as tools for assisting the agent in communicating with a customer.  

Regarding claim 3, the combination of McCoy and Mitchell discloses all the limitation of claim 1, above.  McCoy further discloses wherein the one or more follow- up recommended actions include scheduling a follow-up contact to the first customer target contact. (“the contact center system 100 may further include a multi-channel scheduler 250. According to some embodiments, the contact center system 100, in conjunction with the multi-channel scheduler 250 may be configured to retrieve a list of contacts for initiating outgoing communications, and automatically sort the list of contacts into various groups or buckets according to communication time and communication channel.” [0108]).

Regarding claims 8 and 9, the combination of McCoy and Mitchell discloses all the limitation of claim 1, above.  McCoy further discloses provide an interactive prompt to the first user to authorize automatic implementation of one or more follow-up recommended actions with respect to the interactive contact and responsive to an affirmative acknowledgement of the interactive prompt by the first user, automatically implement the one or more follow-up recommended actions with respect to the interactive contact and the first customer target; (“In this regard, an interaction (iXn) server 156 interacts with the routing server 124 for selecting an appropriate agent to handle the activity. Once assigned to an agent, an activity may be pushed to the agent, or may appear in the agent's workbin 136a-136c (collectively referenced as 136) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like.” [0057]).

Regarding claims 10 – 12, 15 – 17, 19, and 20, the combination of McCoy and Mitchell discloses all the limitation of claims 1, 14, and 18, above.  McCoy further discloses an information technology help desk; an accounts receivable collections desk, and a sales desk; (“The contact center may be an in-house facility to a business or enterprise for serving the enterprise in performing the functions of sales and services related to the products and services available through the enterprise.” [0043 and Figure 1]; (“the contact center system manages resources (e.g., personnel, computers, and telecommunications equipment) to enable delivery of services via telephone or other communication mechanisms. Such services may vary depending on the type of contact center, and may range from customer service to help desk, emergency response, telemarketing, order taking, and the like.” [0044]).

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Mitchell, further in view of Ivanoff (US20160085926), hereinafter, Ivanoff.
Regarding claim 4, the combination of McCoy and Mitchell discloses all the limitation of claim 1, above.  Not disclosed by McCoy is wherein the one or more follow-up recommended actions include recording a date and an amount of a promise to pay.
However, Ivanoff discloses (“enable brokering of charges or balances, configuring financing and payment options for settling amounts owed” [0009]; “A  guarantor may have multiple financing plans active simultaneously. The disclosed embodiments enable one monthly payment for all open financing plans on a guarantor-configured payment date. The financing option allows a guarantor to create self-configured financing plans, for example, by choosing a monthly payment amount and subsequently accepting the associated terms the provider has authorized for the resulting amortization schedule (e.g., minimum payment amount, maximum amortization period, interest rates, etc.). Self-configured financing plans may be configured by the guarantor choosing any one or more of an interest rate, a payment amount, a period for repayment,” [0059]; “The disclosed embodiments enable automatic transactions (or transfers of funds) on a configured payment date and using a configured payment method. Payment preferences can be configured by each guarantor, including but not limited to the payment date, a preferred mode of payment (e.g., checking account, savings account, credit card, debit card, Health Savings Account), and/or a preferred payment option (e.g., pay in full, preset financing terms, custom financing terms).” [0061]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to record payment date and amount per the method of Ivanoff within McCoy’s system and method of managing a contact center system because this leads to the intended result of improved capability to track and manage the collection of payments as well as increasing efficiency of the method.

Regarding claims 6 and 7, the combination of McCoy and Mitchell discloses all the limitation of claim 1, above.  Not disclosed by McCoy is wherein the one or more follow- up recommended actions include a recommended strict action to take with respect to an outstanding debt of the first customer target and suppression of a scheduled strict action.
However, Ivanoff discloses (“There may be a check 2106 for rules, stipulations, or constraints, specifying parameters for financing plans that are authorized by the client provider.”; “The rules may be defined by a provider or other present or eventual asset holder (e.g., holder of title of an accounts receivable asset that constitutes rights to collect payment for a balance, such as an open charges balance) to specify different financing plan parameters for different situations. The client provider or other asset holder may configure such rules and corresponding financing plan parameters, and they may be stored in a client-configured database” [0225]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to have action and suppression of those actions per the method of Ivanoff within McCoy’s system and method of managing a contact center system because this leads to the intended result of elegantly managing patient account balances and improves the possibility of obtaining payments.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Mitchell, further in view of Caldwell (US20190050239), hereinafter, Caldwell.
Regarding claim 5, the combination of McCoy and Mitchell discloses all the limitation of claim 1, above.  Not disclosed by McCoy is wherein the one or more follow- up recommended actions include recording a date and action to be performed by the first customer target contact to validate resolution of an outstanding help desk ticket.
However, Caldwell discloses (“Following the implementation of a potential solution to resolve the service issue, the troubleshooting and diagnostics tool 104 determines whether the service issue is resolved.  In some instances, the solution may successfully remedy the service issue and the support session may be terminated. Following the end of the support session, the support application 128 may forward the session memo 134 to the customer database 136.” [0039]; “The support evaluation module 212 may further generate evaluation data that summarizes the issue resolution performance of a customer support session.”  [0054]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to record resolution data per the method of Caldwell within McCoy’s system and method of managing a contact center system because this leads to the intended result of quickly guiding the customer support representative in the right direction to obtain a resolution for the current and future issues.


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not fully persuasive. Applicant’s remarks, pages 8 and 9, have been addressed earlier in this Office Action.  
Applicant’s first argument, beginning on page 9, argues patentability under 35 U.S.C. § 101, and walks through the process of analyzing claims as identified in the Alice case.  Examiner respectfully disagrees with Applicant and based on the reasoning that follows, concludes that  claims  1 – 12 and 14 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.
First, for Step 1 of the eligibility analysis, claims 1 – 12 and 14 – 20 are eligible subject matter as they are directed to statutory categories of patentability.
Next, for Step 2A, Prong One, analysis as guided by the 2019 PEG, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  Claim 14, which is representative of claims 1 and 18, describes actions undertaken when determining a customer's intent.  Therefore, the elements have been determined to recite managing personal behavior or relationships or interactions between people, which is a certain method of organizing human activity, and thus, an abstract idea.  All of Applicant’s examples, as cited in the amended claims, and listed on page 14 of Remarks, describe the actions used to determine the customer's intent, which under the broadest reasonable interpretation covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Therefore, they recite actions which are depictive of certain methods of organizing human activity, which is an abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of facilitating a customer interaction to determine the customer's intent, utilizing a computing system, one or more processors, non-transitory computer-readable storage medium, and executable instructions  to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.
Applicant’s reliance on machine learning algorithms is along similar lines to computer implementation.  In fact, this mirrors the Alice case itself in that other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include “a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014).”  
Applicant would also like to rely on “real-time textual transcription” and “data collection during a call.”  See page 16 of Remarks.  The Examiner finds these arguments not persuasive as they are more computer implemented methods for performing the interactions between people using generically recited devices.  
Applicant further argues, on page 17, that the claims are directed to a “new and improved technique, for producing a tangible and useful result.”  The improvement then, is to a finished result, and not in the technique.  The claimed elements of identifying, selecting, correlating, et.al. - those itemized on pages 17 – 18, - are the core elements that recite the abstract idea of determining a customer's intent.  And the method relied upon is to utilize a computing system, one or more processors, non-transitory computer-readable storage medium, and executable instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.  See also MPEP 2106.05(f).

Applicant next argues patentability under Step 2B.  See page 20.  The Examiner respectfully disagrees and maintains that for Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.
Applicant’s final argument under 35 U.S.C. § 101 discusses the Berkheimer memo and argues that a lack of references to prior art would show allowability.  The Examiner respectfully considers these arguments moot and further finds them not persuasive.  First, only when the Examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, must the examiner expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum.  Since the prior Office Action did not make and such conclusions, no evidence is required, and this argument is considered moot.  Second, examination of prior art is not performed under 35 U.S.C. § 101 analysis; therefore, the lack of cited prior art does not reflect on allowability under this section.

Applicant next argues patentability under 35 U.S.C. § 103; see page 22.  With regard to the amendments to the claims and the new rejections contained within this Office Action, these arguments are considered moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abraham (US20180376002) discloses a method for managing calls of an automated call management system.  Alford (US20180139328) has a method for managing a contact center system.  Raanani (US20170187880) details coordinating voice calls between representatives and customers to influence an outcome of the call.  Sainani (US20190034767) discusses an automated data preprocessing for machine learning.  Wolk (US20150294404) discloses a method for legal processing for debt collection.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687